internal_revenue_service index no department of the treasury number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-121409-98 date date legend applicant museum loan agreement this is in response to a date letter from your authorized representative requesting a ruling that works_of_art you have loaned to a museum located in the united_states museum will not be deemed property within the united_states under sec_2105 of the internal_revenue_code the facts as submitted indicate that applicant is not a citizen or resident_of_the_united_states currently works_of_art owned by applicant are on loan to the museum most of these works_of_art have been on loan to the museum since the applicant purchased all but two of the works_of_art in countries outside the united_states and imported the works_of_art into the united_states during for loan to and exhibition at public museums applicant purchased two of the works_of_art in the united_states and immediately loaned them to museums after purchase the museum is a public museum no part of the net_earnings of the museum inures to the benefit of any private stockholder or individual the museum uses the loaned works_of_art solely for display purposes and displays a significant percent of the subject works_of_art at any given time on a rotating basis the items not currently on display are stored by the museum the works_of_art currently on loan to the museum are subject_to a loan agreement between applicant and the museum under the loan agreement applicant will leave the works_of_art with the museum for at least months from the date the museum took possession and for an indefinite number of years thereafter during that months applicant had the right to remove up to works_of_art from the total number loaned to the museum in at the end of the months applicant and applicant’s executors have the right to remove any part of the loaned works_of_art at three months’ notice it is likely that the works_of_art will be located at the museum at the time of applicant’s death therefore you have requested a ruling that assuming that as of his death applicant remains a nonresident_not_a_citizen_of_the_united_states and the works_of_art are then on loan to the museum subject_to the loan agreement and the conditions described above the works_of_art will not be deemed to be property within the united_states under the provisions of sec_2105 of the internal_revenue_code and therefore will not be includible in applicant’s united_states gross_estate if any for federal estate_tax purposes subchapter_b of chapter of the code sec_2101 through pertains to the taxation of estates of decedents who are nonresidents not citizens of the united_states sec_2101 imposes a tax on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states sec_2106 provides that the value of the taxable_estate is determined by deducting various items from the value of that part of the decedent's gross_estate which at the time of his or her death is situated in the united_states sec_2103 provides that for the purpose of the tax imposed by sec_2101 the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of his or her gross_estate which at the time of his or her death is situated in the united_states sec_20_2104-1 of the estate_tax regulations provides that property of a nonresident who is not a citizen_of_the_united_states at the time of his or her death is considered to be situated in the united_states if it is tangible_personal_property located in the united_states except for certain works_of_art on loan for exhibition as described in sec_20_2105-1 under sec_2105 and sec_20_2105-1 works_of_art owned by a decedent who was a nonresident_not_a_citizen_of_the_united_states shall not be deemed property within the united_states if the works_of_art are imported into the united_states solely for exhibition purposes loaned for that purpose to a public gallery or museum no part of the net_earnings of which inures to the benefit of any private stockholder or individual and at the time of the death of the owner on exhibition or en route to or from exhibition in the public gallery or museum based upon facts and information submitted we conclude that sec_2105 of the code applies to the works_of_art therefore we rule that assuming that as of his death applicant remains a nonresident_not_a_citizen_of_the_united_states and the works_of_art are then on loan to the museum subject_to the loan agreement the works_of_art will not be deemed to be property within the united_states under the provisions of sec_2105 of the internal_revenue_code and therefore will not be includible in applicant’s united_states gross_estate if any for federal estate_tax purposes in so concluding we consider the whole collection to be on exhibition for purposes of sec_2105 even though only part of the collection will actually be on display to the public at any given time on a rotating basis further we believe that sec_2105 applies equally to the of the items that were purchased in the united_states and immediately loaned to museums after purchase in this regard the applicability of sec_2105 does not depend upon the fulfillment of a useless act such as exporting the items and then importing them back into the united_states except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries branch by katherine a mellody assistant to the chief enclosure copy for sec_6110 purposes
